DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-14, in the reply filed on 03/07/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/15/2021 and 05/07/2020 have been considered by the examiner.

Status of Claims
Claims 19-25 are cancelled. Claims 1-18 and 26, 27 are pending in this application.  Claims 15-18, 26 and 27 are withdrawn from examination as examination as being directed to a nonelected invention. Claims 1-14 are examined in this Office Action. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Trademarks
The use of the term “STEM PRO” (for example) which is a trade name or a mark used in commerce, has been noted in this application (i.e., page 5, line 27; page 8, line 22 and claim 6). The term should be accompanied by the generic terminology. Furthermore, the term should be capitalized STEM PRO wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term (STEM PRO®).
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Other instances of improper use in the specification may occur. Applicants are requested to fix improper usage occurring in the specification and claims, as discussed, above.  
Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademarks/trade names are used to identify STEM PRO®.  Correction is required.

Claim 6 contains the trademarked name STEM PRO®.  
The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  One reading the claims would not be put on notice as to the components of the trademarked products recited in claim 6.  Correction is required.

35 USC § 112(a) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for in vitro maturation of spermatogonium in a culture media comprising EGF, GDNF, LIF and FGF and TNFalpha followed by culture in FHS and/or testosterone in a three dimensional methylcellulose culture system and differentiating spermatids therefrom, does not reasonably provide enablement for maturation of spermatogonium and differentiating spermatids therefrom in a methylcellulose culture system under any and all culture conditions.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 

Claim 1 recites: 
A method of in vitro maturation of human spermatogonium, comprising culturing said spermatogonium in a three-dimensional methylcellulose culture system (MCS) under conditions capable of differentiating said human spermatogonium into an elongated spermatid, thereby in vitro maturing the human spermatogonium.

Applicant’s specification (page 36 lines 13-23) discloses an in vitro  3-dimensional  methylcellulose culture system comprising GDNF, LIF, FGF, EGF and TNFalpha followed by further culture in FSH and/or testosterone induced maturation (differentiation) of human spermatogonial cells into elongated spermatids.  Further, the specification page 63 discloses that Applicant has not shown in vitro maturation of spermatogonium into spermatids under any other conditions:  

These results show that colonies were developed in MCS in the presence or absence of TNFalpha (Figures 7A-B). 
TNFalpha induced the differentiation of the pre-meiotic cells to meiotic cells that express CREM compared to CT (did not induce CREM) (Table 10). It should be noted that “CREM” (Gene ID: 1390), a cAMP responsive element modulator, is a bZIP transcription factor that binds to the cAMP responsive clement found in many viral and cellular promoters. It is an important component of cAMP-mediated signal transduction during the spermatogenetic cycle, as well as other complex processes. 

It should be noted that up until to date there is no evidence that human spermatogonia can be differentiated in vitro up to the stage of expressing the CREM-1 differentiation marker, using either agar-based culturing system or methylcellulose based culturing system. 

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement. These factors include, but are not limited to:

(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based         	on the content of the disclosure.

(A) The breadth of the claims: Claim 1 is broad, directed to any and all in vitro culture conditions capable of differentiating spermatogonium to spermatids in a 3D methylcellulose culture system.  Claim 1 does not recite any growth factors or hormones.

(B) The nature of the invention: the nature of the invention is unpredictable. The maturation of spermatogonium into spermatids depends on a variety of factors such as culture conditions, the presence or absence of growth factors and maturation factors including the starting material such as the type of tissue.  See, Galdon et al (“In Vitro Spermatogenesis: How Far from Clinical Application? Curr Urol Rep (2016) 17: 49) (Galdon).  
Galdon reports (page 49, left column, first paragraph) that Tesarik et al. (1998) tried to achieve spermatogenesis in vitro using remaining testicular tissue from biopsies of azoospermic patients who underwent testicular sperm extraction for assisted reproduction. Both undisintegrated (samples from 12 patients) and disintegrated by enzymatic digestion (samples from six patients) tissue were used and demonstrated that intact Sertoli and germ cell clusters were not necessarily required for spermatogenesis. Enriching the culture media by adding recombinant FSH (rFSH) increased significantly the presence of round spermatids after 24 h incubation. In both culture conditions, they reported high rate of abnormal spermatids compared with fresh samples. It was interesting that cells in culture bypassed the 20 days in vivo process in only 24 h in vitro incubation. This may explain the high rate of abnormal in vitro spermatid formation reported in this study. 

(C) The state of the prior art:  the prior art discloses the requirement for particular growth factors such as FSH and testosterone to achieve differentiation/maturation.  For example, Galdon discloses (page 8, left column, bottom paragraph) a study by Sousa in which enzymatic dissociation of biopsies, in each culture about 30–80 Sertoli cells, 10–30 spermatogonia and 200 primary spermatocytes and round spermatid were seeded. Cells were cultured in media supplemented with rFSH with or without additional testosterone. The results varied depending on the patient sample; however, in general, the best results were achieved when rFSH and testosterone were used together. After 2– 3 weeks of culture, 22.7 % of cells were differentiated into normal late spermatids.

(D) The level of one of ordinary skill: one of ordinary skill in the art is usually a medical doctor or a Ph.D.

(E) The level of predictability in the art: the level of unpredictability is high. Galdon discloses (Table 1) many studies using whole testes tissue or cells isolated from testes tissue (table 2) in which spermatogenesis under other culture conditions does not result in elongated spermatids.  Galdon demonstrates that without the specific growth factors and culture conditions, maturation of spermatogonium into elongated spermatids is not predictable.  

(F, G) The amount of direction provided by the inventor and working examples:  the inventor has failed to provide guidance or working examples disclosing how to obtain in vitro maturation of human spermatogonium into an elongated spermatid under any other culture conditions other than those in the specification.

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:  due to the lack of guidance provided by the specification, the unpredictability in the art and the breadth of the claims, the specification is not enabling for culturing spermatogonium in a methylcellulose system and differentiation into elongated spermatids in culture conditions which do not comprise GDNF, LIF, FGF, EGF, TNF-alpha  followed by culture in FSH and/or testosterone.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huleihel et al (”Fertility Preservation of Pre-pubertal Cancer Patient Boys Before Aggressive Chemotherapy.  Preliminary Results from In Vitro Culture Of Fresh Testicular Tissue From Three Pre-Pubertal Patients,” Fertility and Sterility Volume 100, Issue 3, Supplement, September 2013, Page S63) (cited on IDS filed 05/07/2020 as document no. 16) (Huleihel-1). 

Huleihel-1 discloses isolation of testicular cells from biopsies of human patients.  Huleihel-1 discloses the isolated cells expressed  C-kit, GFRalpha1 and CD9 which are markers of spermatogonial cells (Applicant’s specification, page 11, lines 6-16).  Huleihel-1 discloses culture of the cells in methyl cellulose (the claimed three dimensional methyl cellulose culture system).  Huleihel-1  discloses culture in RPMI media containing different growth substances.  
Huleihel-1 discloses after culture of 2 to 9 weeks the cells expressed CREM1, LDH and protamine (PROT), which are markers of elongated spermatids (Applicant’s specification, page 11, line 26).   Huleihel-1 discloses culture of human spermatogonium in a 3 dimensional methylcellulose culture system under conditions capable of differentiating human spermatogonium into elongated spermatids and therefore discloses in vitro maturation of human spermatogonium.
Regarding claim 10, Huleihel-1 (Objective) discloses the testicular biopsy (claim 10) is human spermatogonium from a prepubertal male cancer patient (claim 11). 
Regarding claim 13, Huleihel-1 discloses identifying spermatids, which are mature sperm cells expressing the  CREM1, LDH and protamine (PROT) markers, thus identifying a post meiotic cell and a mature sperm cell following culture in vitro.
Regarding claim 14, Huleihel-1 discloses identifying a cell expressing CREM following culturing in vitro. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 2, 6 are rejected under 35 U.S.C. 103 as being unpatentable over by Huleihel-1 as applied to claims 1, 10, 11, 13 and 14 above and further in view of Sadri-Ardekani et al (“Propagation of Human Spermatogonial Stem Cells in Vitro,”  JAMA 2009; 302(19): 2127-2134) (submitted on IDS filed 05/07/2020 as document no. 28) (Sadri-Ardekani).  The teachings of Huleihel-1 above are incorporated herein in their entirety.  
Huleihel-1 differs from the claims in that the document fails to disclose culture in growth factors.  However, Sadri-Ardekani cures the deficiency. 
Sadri-Ardekani discloses (page 2128, left column, second paragraph) human testis tissue was obtained from biopsies (the claimed human spermatogonium).  Sadri-Ardekani discloses (page 2128, middle column, top paragraph) culture in StemPro® media (claim 6) comprising human GDNF, LIF, and EGF.  Sadri-Ardekani discloses (Conclusion) long term culture and propagation of human spermatogonial stem cells in vitro is achievable.
It would have been obvious to one of ordinary skill to modify the method of Huleihel-1 by culturing the spermatogonial cells in media and growth factors as suggested by Sadri-Ardekani in view of the teachings of Sadri-Ardekani that the culture conditions maintained functional spermatogonial cells after prolonged in vitro culture.
One of ordinary skill would have had a reasonable expectation of success in culturing the spermatogonia cells of Huleihel-1 in the Sadri-Ardekani culture conditions in view of the successful culture of spermatogonial stem cells shown by Sadri-Ardekani. 
One of ordinary skill would have been motivated to culture spermatogonial cells in the media of Sadri-Ardekani in view of the teachings of Sadri-Ardekani that long term culture and propagation of human spermatogonial stem cells in vitro is achievable in order to allow for restoration of fertility in chemotherapy-treated patients (Context).

2.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over by Huleihel-1 and Sadri-Ardekani as applied to claims 1, 2, 6, 10, 11, 13 and 14 above and further in view of Suominen et al (“Tumor necrosis factor-alpha (TNF-a) promotes cell survival during spermatogenesis, and this effect can be blocked by infliximab, a TNF-a antagonist,” European Journal of Endocrinology (2004) 151 629–640) (Suominen).
The teachings of Huleihel-1 and Sadri-Ardekani above are incorporated herein in their entirety.  
Huleihel-1 and Sadri-Ardekani  differ from the claims in that the documents fail to disclose culture in growth factors further comprising TNF-alpha.  However, Suominen cures the deficiency. 
Suominen discloses TNF-alpha promotes cell survival during spermatogenesis (title).  Suominen  discloses (Abstract) tumor necrosis factor-alpha (TNF-alpha) has been shown to inhibit germ cell death in human seminiferous epithelium. Suominen discloses (page 629, right column, first paragraph) that in human testi, TNF-alpha inhibits germ cell apoptosis. 
It would have been obvious to one of ordinary skill to modify the method of Huleihel-1/Sadri-Ardekani by including TNF-alpha in the culture medium as suggested by Suominen in view of the teachings of Suominen that it is known in the art that TNF-alpha inhibits cell death.
One of ordinary skill would have had a reasonable expectation of success in adding TNF-alpha to the Huleihel/Sadri-Ardekani culture media and successfully in vitro culturing spermatogonium to elongated spermatids in view of the teachings of Suominen that in human testi TNF-alpha promotes cell survival during spermatogenesis (page 638, right column, top paragraph). 
One of ordinary skill would have been motivated to add the TNF-alpha to the culture media of spermatogonia to promote survival during spermatogenesis. 

3.	Claims 4, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over by Huleihel-1 and Sadri-Ardekani as applied to claims 1, 2, 10, 11, 13 and 14 above and further in view of Zirkin et al (“Is FSH required for adult spermatogenesis?, ”Journal of Andrology, Vol. 15, No. 4, July/August 1994) (Zirkin).
The teachings of Huleihel-1 and Sadri-Ardekani above are incorporated herein in their entirety.  
Huleihel-1 and Sadri-Ardekani  differ from the claims in that the documents fail to disclose the culture medium further comprises FSH or testosterone. However, Zirkin cures the deficiency. 
Zirkin discloses that in humans quantitatively normal spermatogenesis requires FSH as well as testosterone (page 273, right column, top paragraph) (the claimed “FSH or testosterone,” claims 4 and 7).  Zirkin discloses that testosterone and FSH are always found together in the adult male mammal (page 275, right column, third paragraph) in vivo. 
It would have been obvious to one of ordinary skill to modify the culture method of Huleihel-1 /Sadri-Ardekani by including FSH and/or testosterone in the culture medium as suggested by Zirkin (the claimed “wherein at least one hormone is added to the culture medium which comprises said at least one growth factor;” claim 9) in view of the teachings of Zirkin that it is known in the art that spermatogenesis requires FSH as well as testosterone and that the two are always found together in vivo.
One of ordinary skill would have had a reasonable expectation of success in adding FSH and/ or testosterone to the Huleihel-1/Sadri-Ardekani culture media and successfully in vitro culturing spermatogonium to elongated spermatids in view of the teachings of Zirkin that human spermatogenesis requires FSH as well as testosterone.
One of ordinary skill would have been motivated to add FSH and/or testosterone to the culture media of spermatogonia to promote survival and in vitro maturation during spermatogenesis. 

4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over by Huleihel-1 and Sadri-Ardekani as applied to claims 1, 2, 6, 10, 11, 13 and 14 above and further in view of Shinohara et al (2007/0202590) (Shinohara).  
The teachings of Huleihel-1 and Sadri-Ardekani above are incorporated herein in their entirety. 
 Huleihel-1 and Sadri-Ardekani differ from the claims in that the documents fail to disclose the culture medium comprises a serum replacement.  However, Shinohara cures the deficiency.
Shinohara discloses [0003] [0088] an in vitro culture of mouse spermatogonial stem cells and culture under conditions differentiating the cells into spermatids.  Shinohara  discloses [0114] culture in the presence of  glial cell derived neurotrophic factor (GDNF), leukemia inhibitory factor (LIF), epidermal growth factor (EGF), basic fibroblast growth factor (bFGF).  Shinohara discloses the cultured cells can be human cells [0092], that the culture medium can be StemPro® [0125]  and that the medium can contain a serum such as a replacement serum [0127] (claim 5). 
It would have been obvious to one of ordinary skill to modify the Huleihel-1 /Sadri-Ardekani culture method by using a serum replacement as suggested by Shinohara in view of the teachings of Shinohara that any serum can be used as along as the cells can be produced.  
One of ordinary skill would have had a reasonable expectation of success in modifying the Huleihel-1 /Sadri-Ardekani culture method by using a serum replacement in view of the teachings of Shinohara that any serum can be used as long as the cells can be produced.  	 
 
5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over by Huleihel-1, Sadri-Ardekani and Zirkin as applied to claims 1, 2, 4, 6, 7, 10, 11, 13 and 14 above and further in view of Stukenborg et al (“New horizons for in vitro spermato-genesis? An update on novel three-dimensional culture systems as tools for meiotic and post-meiotic differentiation of testicular germ cells,” Molecular Human Reproduction, Vol.15, No.9 pp. 521–529, 2009) (submitted on IDS filed 05/07/2020 as document no. 31).  The teachings of Huleihel-1, Sadri-Ardekani and Zirkin above are incorporated herein in their entirety. 
Huleihel-1, Sadri-Ardekani and Zirkin differ from the claims in that the documents fail to disclose culture in the presence of the at least one hormone after about a month of culturing the presence of the at least one growth factor. However, Stukenborg cures the deficiency. 
Stukenborg discloses (page 5, right column, second paragraph) the temporal progression of in vitro spermatogenesis closely resembles the natural sequence of events. Stukenborg discloses (page 5, right column, second paragraph) spermatocytes and round spermatids were present at earliest after 3 weeks of culture (Fig. 2). Stukenborg discloses (page 5, right column, second paragraph) elongating spermatids and spermatozoa were not observed before 31 days of culture (Fig. 2C).  
It would have been obvious to one of ordinary skill to modify the culture method of Huleihel-1/ Sadri-Ardekani by culturing spermatogonium in the presence of a hormone after about a month of culturing them presence of at least one growth factor in view of the teachings of Stukenborg that round spermatids were present at the earliest after 3 weeks of culture and Zirkin that FHS/testosterone is expressed in the final stages of spermatogenesis and results in successfully obtaining elongated spermatids.  Three weeks of culture is considered to be about one month.
One of ordinary skill would have had a reasonable expectation of success in adding FSH and/ or testosterone to the Huleihel/Sadri-Ardekani culture media after one month of culture in growth factors and successfully in vitro culturing spermatogonium to elongated spermatids in view of the teachings of Zirkin that obtaining spermatid requires culture in the presence of FSH as well as testosterone.
One of ordinary skill would have been motivated to culture spermatogonium in media comprising FSH and testosterone after about a month in culture media comprising growth factors in order to obtain elongated (mature) sperm for use in conservation of rare species and fertility protection as suggested by Stukenborg (Abstract). 

6.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over by Huleihel-1 and Sadri-Ardekani as applied to claims 1, 2, 6, 10, 11, 13, 14  above and further in view of  Huleihel et al (“The capacity to induce generation of premeiotic and meiotic cells from biopsies without sperm from nonobstructive azoospermic and Klinefelter syndrome patients were different under in vitro culture conditions,” Fertility & Sterility, Volume 104, Issue 3, Supplement, E91, September 01, 2015 (submitted on IDS filed 05/07/2020 as document no. 17) (Huleihel-2).  The teachings of Huleihel-1 and Sadri-Ardekani above are incorporated herein in their entirety.  
Huleihel-1 and Sadri-Ardekani differ from the claims in that the documents fail to disclose culture of cells from a testicular biopsy obtained from a non-obstructive azoospermic patient.  However, Huleihel-2 cures the deficiency.
Huleihel-2 discloses culture of testicular cells obtained from azoospermic patients (Title, Conclusion).  
It would have been obvious to one of ordinary skill to modify the Huleihel-1/Sadri-Ardekani culture method by culturing cells from an azoospermic patient as suggested by Huleihel-2  in view of the teachings of Huleihel-1 that culture of human spermatogonium in a 3- dimensional methylcellulose culture system resulted in differentiating human spermatogonium into elongated spermatids and  in vitro maturation of human spermatogonium.
One of ordinary skill would have had a reasonable expectation of success in culturing biopsy cells from azoospermic patients in the Huleilhel-1 culture method in view of the teachings of Huleihel-1  showing successful culture of spermatogonium to spermatids.
One of ordinary skill would have been motivated to culture biopsy cells from azoospermic patients in a culture method successfully obtaining spermatids in order to allow for restoration of fertility.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632